DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (WO 2019/103014; US 2020/0353817 is relied upon as a translation) in view of Lee et al. (US 2016/0311323), and further in view of Tomaru (US 2020/0250553)
Regarding claim 1:
Nakada discloses:
A display device that is mounted in a vehicle (e.g., Fig. 2), the display device comprising: 
a light projection device configured to emit projection light (Fig. 2: 4; paragraph 59); 
an adjuster configured to adjust a direction of the projection light emitted by the light projection device (Fig. 2: 30; paragraph 56); and 
a control device configured to control the light projection device and the adjuster, wherein the control device is configured to control the adjuster to change the direction of the projection light (paragraph 56). 
Nakada does not disclose:
(A) that it changes the direction:
“according to whether the vehicle travels by autonomous parking control or whether the vehicle travels without using the autonomous parking control.”
(B) “wherein, in a case where the vehicle travels by the autonomous parking control, the control device is configured to control the adjustor to
“acquire position information of a face of a person outside the vehicle based on position information of the person such that the projection light is visible to the person, and
“display, for the person, a virtual image at a formation position in a passenger compartment of the vehicle”
Regarding (A):
Lee discloses:
changing the direction of projection light according to whether the vehicle travels by autonomous parking control or whether the vehicle travels without using the autonomous parking control (paragraph 537).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nakada the elements taught by Lee.
The rationale is as follows:
Nakada and Lee are directed to the same field of art.
Nakada already changes the direction of the projected light to display messages outside the vehicle. Lee discloses a situation where it is advantageous to display a message outside the vehicle. One of ordinary skill in the art could have used the apparatus of Nakada in the situation disclosed by Lee with predictable results.
Regarding (B):
Tomaru discloses a control device that:
acquire position information of a face of a person outside the vehicle based on position information of the person such that the projection light is visible to the person (paragraph 33, 35, 41), and
display, for the person, a virtual image at a formation position in a passenger compartment of the vehicle (paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Nakada in view of Lee the elements taught by Tomaru.
The rationale is as follows:
Nakada, Lee, and Tomaru are directed to the same field of art.
Nakada already discloses (e.g., paragraph 111) detecting a person, but doesn’t have many details. Tomaru provides the necessary detail in a very similar context: displaying messages to pedestrians outside the vehicle.
Therefore Nakada in view of Lee and further in view of Tomaru discloses:
wherein, in a case where the vehicle travels by the autonomous parking control (taught by Lee as just discussed), the control device is configured to control the adjustor to
acquire position information of a face of a person outside the vehicle based on position information of the person such that the projection light is visible to the person (acquiring the face is taught by Tomaru as just discussed; displaying a message for the pedestrian is disclosed in, e.g., Nakada paragraph 111; doing so based on position is disclosed in, e.g., Tomaru paragraph 41), and
display, for the person, a virtual image at a formation position in a passenger compartment of the vehicle (taught by Nakada as per paragraph 111).
Regarding claim 2:
Nakada, etc., discloses:
wherein the adjuster comprises a reflecting plate configured to reflect the projection light and an actuator configured to change a direction of the reflecting plate (pNakada aragraph 56), and 
the control device is configured to control the actuator to change a reflecting direction of the projection light reflected by the reflecting plate according to whether the vehicle travels by the autonomous parking control or whether the vehicle travels without using the autonomous parking control (taught by Lee as just discussed).
Regarding claim 3:
Nakada, etc., discloses:
the control device is configured to control the actuator to output the projection light reflected by the reflecting plate to an outside of the vehicle in a case where the vehicle travels by the autonomous parking control (automatic parking is one of the autonomous driving functions disclosed by Lee: e.g., paragraph 453).
Regarding claim 4:
Nakada, etc., discloses:
the control device is configured to control the actuator to make the projection light reflected by the reflecting plate be visible to a person outside the vehicle on the basis of position information of the person (Nakada paragraph 111).
Regarding claim 5:
Nakada, etc., discloses:
the control device is configured to control the actuator to make the projection light reflected by the reflecting plate be visible to a person outside the vehicle on the basis of a sight line position of the person (although Nakada does not use the term “sight line position” this follows from paragraph 111: if it is using sensors to detect that a person as in front of and to the left of the vehicle and then provides a stop notice for the pedestrian to see it is taking the sight line position into account).
Regarding claim 6:
Nakada, etc., discloses:
the projection light includes information for displaying an image indicating an operating state of the vehicle (stating “autonomous control“ is indicating an operating state).
Regarding claim 7:
Nakada, etc., discloses:
the reflecting plate is a head-up display device (Nakada paragraph 55: “HUD device”).
Regarding claim 14:
Nakada, etc., discloses:
the control device is configured to control the light projection device to prevent from emitting the projection light in a case where there are no persons outside the vehicle (there are situations where this will be the case: as follows from Nakada paragraph 111 messages might only be displayed if there is a pedestrian, etc., in an appropriate situation, so if there’s not one it will “prevent” it from emitting the light because there is no need for it).
Regarding claims 15 and 16:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada in view of Lee, and further in view of Tomaru and further in view of Mizumaki (US 2009/0033611)
Regarding claim 8:
Nakada, etc., discloses a display device as discussed above.
Nakada, etc., does not disclose:
“the control device is configured to control the light projection device to change a projection mode of the projection light on the basis of brightness outside the vehicle.”
Mizumaki discloses:
the control device is configured to control the light projection device to change a projection mode of the projection light on the basis of brightness outside the vehicle (paragraph 80).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nakada. etc/ the elements taught by Mizumaki.
The rationale is as follows:
Nakada, Lee, Tomaru and Mizumaki are directed to the same field of art.
Mizumaki teaches a known technique to improve visibility of a display. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 9:
Nakada, etc., discloses:
the control device is configured to control the light projection device to increase luminance of the projection light as outside of the vehicle becomes brighter (Mizumaki paragraph 80).
Regarding claim 10:
Nakada, etc., discloses:
the control device is configured to control the light projection device to change a projection mode of the projection light on the basis of weather outside the vehicle (Mizumaki paragraph 80).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada in view of Lee, and further in view of Tomaru, and further in view of Ahn et al. (US 2013/0119862)
Regarding claim 11:
Nakada, etc. discloses a display device as discussed above.
Nakada, etc. does not disclose:
“the control device is configured to control the light projection device to change a projection mode of the projection light on the basis of a speed of the vehicle.”
Ahn discloses changing a mode of a projection light on the basis of a speed of the vehicle (paragraphs 38-39; Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nakada, etc. wherein the control device is configured to control the light projection device to change a projection mode of the projection light on the basis of a speed of the vehicle, as suggested by Ahn.
The rationale is as follows:
Nakada, Lee, Tomaru, and Ahn are directed to the same field of art.
In a somewhat similar situation, Ahn discloses changing the blinking rate based on the speed of the vehicle. In Ahn this is the blink rate of a head lamp but the teaching here is really that changing the blink rate makes the light more visible. This teaching is clearly applicable to the projection light of Nakada in view of Lee, which is also used while driving. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 12:
Nakada, etc., discloses:
the control device is configured to control the light projection device to increase a blinking period of the projection light as the speed of the vehicle decreases (as taught by Ahn, e.g., paragraphs 38-39).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada in view of Lee, and further in view of Tomaru, and further in view of Fukutaka et al. (WO/2019/053890; US 2021/0188159 is relied upon as a translation)
Regarding claim 13:
Nakada, etc. discloses a display device as discussed above.
Nakada, etc. does not disclose:
“the control device is configured to control the light projection device to emit the projection light only in a case where a light intensity outside the vehicle is equal to or less than a predetermined threshold value.”
Fukutata discloses:
the control device is configured to control the light projection device to emit the projection light only in a case where a light intensity outside the vehicle is equal to or less than a predetermined threshold value (paragraph 178, where this is a “display start condition” that it must meet to activate the display as per, e.g., paragraph 181)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nakada. etc/ the elements taught by Fukutata.
The rationale is as follows:
Nakada, Lee, Tomaru, and Fukutata are directed to the same field of art.
In a similar situation Fukutata discloses checking to make sure the outside conditions “are effective for road surface display.” In the situation of Nakada in view of Lee it’s not necessarily “road surface” display but it is still displaying light outside the vehicle for other to see. Therefore this teaching is quite applicable. One of ordinary skill in the art could have included it with predictable results.

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
Applicant’s argument really begins on page 8. This argument is that Nakada and Lee do not teach adjusting the display based on information of the person outside the vehicle.
	But Nakada does disclose this much (e.g., paragraph 111). Nakada identifies a pedestrian and puts up an alert “for notifying a pedestrian.”
	However, Nakada does not go into a lot of detail about how the pedestrian is identified: not enough to meet the new claim language with respect to acquiring “position information of a face of a person.”
	Tomaru discloses acquiring position information of a face of a person as discussed above. Tomaru further specifically discloses displaying the message based on the position of the pedestrian (paragraph 41).
	Therefore the new grounds of rejection discloses the new elements of the claim. From here applicant the same with respect to the dependent claims; Tomaru equally applies here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694